Case: 10-60094 Document: 00511344090 Page: 1 Date Filed: 01/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 7, 2011
                                     No. 10-60094
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MOISES DAVID LOBO-MARADIAGA,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 058 103


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Moises David Lobo-Maradiaga, a native and citizen of Honduras, petitions
for review of an order of the Board of Immigration Appeals (BIA) dismissing his
appeal from an Immigration Judge’s (IJ) order denying his request for
withholding of removal.
       For the first time, Lobo-Maradiaga challenges the failure of the IJ to
address his request for voluntary departure. He also claims that the BIA abused
its discretion by not remanding his case so that the IJ could make findings of

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60094 Document: 00511344090 Page: 2 Date Filed: 01/07/2011

                                  No. 10-60094

fact regarding his request for voluntary departure. Lobo-Maradiaga did not
exhaust his administrative remedies with respect to his voluntary departure
claim by raising it first before the BIA. This court therefore lacks jurisdiction
to consider the claim. 8 U.S.C. § 1252(d)(1); see Wang v. Ashcroft, 260 F.3d 448,
452-53 (5th Cir. 2001).
      Lobo-Maradiaga also contends that he is entitled to withholding of removal
because of past persecution and the likelihood of future persecution on account
of his membership in a particular social group (namely, individuals who disagree
with the ideology of Honduran gangs) and his political opinion. We review the
IJ’s and the BIA’s determinations that Lobo-Maradiaga is not eligible for
withholding of removal under the substantial evidence standard. Efe v. Ashcroft,
293 F.3d 899, 906 (5th Cir. 2002). The substantial evidence standard “requires
only that the BIA’s decisions be supported by record evidence and be
substantially reasonable.” Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009)
(internal quotation marks and citation omitted).
      To establish eligibility for withholding of removal, an alien must show that
“‘it is more likely than not’ that his life or freedom would be threatened by
persecution on account of one of the five categories mentioned under asylum.”
Efe, 293 F.3d at 906 (quoting 8 C.F.R. § 208.16(b)(1)). The protected categories
are “race, religion, nationality, membership in a particular social group, or
political opinion.” 8 U.S.C. § 1101(a)(42)(A); Jukic v. INS, 40 F.3d 747, 749 (5th
Cir. 1994). The determination that Lobo-Maradiaga has not shown membership
in a particular social group or political opinion is supported by the record and is
substantially reasonable. See Shaikh, 588 F.3d at 863. Because he has not
demonstrated that any protected ground was a central reason for the alleged
persecution, Lobo-Maradiaga has not demonstrated that the IJ and the BIA
erred in denying withholding of removal.
      Accordingly, the petition for review is DISMISSED FOR LACK OF
JURISDICTION IN PART and DENIED IN PART.

                                        2